uniform issue list no department of the treasury internal_revenue_service washington d c tax exempt and government entities orme sar bae ate tae tae ke ae ko fe oe a oe eo eo ee ae ee a ok a a a ek ae he a a a ak a he he legend taxpayer a taxpayer b attorney c trust f trust q trust u trust w ey ’ af’ uk sk ‘ ont onn wha me ee fe ea eo a ak oe cm ee fe c2 2g a a a a a ok cee rosie a a a a ae a cme hae hehe ee ee ee ar ee ea oe a oo feo ea eae oe frees rrs ak iori icri iaci i ii ir i ah i i erc icr sri aer i ie ese s ssi ssc ericri ii iori iii rs aor aca ier ae ae aa aea ira x me hr heh ae a ee ie ee ee ehc ie a ee ee ee hs ae ae a ae a ae ae fe ake ae 2s amount e state n statute y provisions z date date date date date me gh a eo ae or ae cme aes ie ae a hce mee hedge hce a eo oft er esa ie ea ce he c2 ae peotb 2p he a ea a a sea and de oe a ee ea a a me ero ee ee eo ce herr eo ae a a ce ar ok eo oe oe me re ae a oka eae ak a ok or sr sec_2s fs fe 2s fe sec_2s oo of oo ok oe date date date a eo a ak ee ae ae oe a ate a fea ae me ea a a ee ak ake ate ok dear taxpayer a this is in response to your request for a letter_ruling dated date as supplemented by correspondence dated date date and date in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the following facts and representations have been submitted under penalties of perjury in support of the ruling requested on date taxpayer a and taxpayer b established revocable_trust f as grantors and co- trustees trust f was amended on date and on date trust f as amended provides in relevant part that upon the death of taxpayer b_trust f is to be subdivided into trust w trust q and trust u trust q contains the remainder of the community_property which is deemed owned by individual b as well as his separate_property trust u contains the maximum estate amount which individual b could own without imposition of the federal estate_tax trusts q and u were to become irrevocable upon the death of taxpayer b_trust f provided in relevant part with respect to trust q that during the life of taxpayer a the trustee shall pay to her all of the net trust income in convenient installments at least as often as quarterly and so much of the trust principal as the trustee determines from time to time to be reasonably required for her health maintenance in reasonable comfort and support in her accustomed manner of living no other person is entitled to receive any distribution from trust q during taxpayer a’s lifetime article d of trust w concerning assets subsequently added provides that as long as trust w remains unrevoked additional property may be added and the trustee may be made beneficiary of additional life_insurance policies by the grantor wife article b of trust f that governs trust w provides that if trust w is revoked in its entirety by the grantor wife the trustee shall pay all of the accumulated trust income and all the principal to the grantor wife as she may otherwise direct in writing dr fe he b sec_2s 3fs fe fe of 2fe afc fe ois of 3s afc oi 2c ok article of trust f provides that this agreement and the dispositions hereunder shall be construed and regulated and their validity and effect shall be determined by the laws of state n provisions z of statute y of state n authorize the trustee of trust f to allocate trust f assets _ between income and principal to the extent said trustee considers necessary provisions z sets forth a number of factors which a trustee must consider in making his allocations including but not limited to the anticipated tax consequences of his allocation taxpayer b owned ira x on date taxpayer b signed a designation of beneficiary drafted by attorney c designating the trustee of trust f as the beneficiary of his ira x the designation provides in relevant part that if taxpayer a were to survive taxpayer b the trustee of trust f were to allocate his ira x between trusts u and q as established under the terms of trust f taking into account the guidance provided with respect to allocation in the said trust agreement when taxpayer b died on date his wife taxpayer a was well over age under the terms of trust f she became the sole trustee of trust f including trusts u q and w at that time she had major back surgery and was hospitalized for days while she was still recovering she believed she must receive a required_distribution from ira x and requested application forms from its custodian she was confused by the impact of recent back surgery and hospitalization she did not act reasonably and consult with attorney c as she should have when she completed the application forms she applied for a total_distribution of amount e from ira x instead of periodic_payments to be made from trust q over her life expectancy as the original beneficiary designation had specified between date and date the custodian of ira x transferred title to assets valued at amount e to trust f taxpayer a did not exercise her discretion as trustee under provisions z of statute y to reallocate the ré-titled assets from trust f to trust q until five months later after the 60-day rollover period ended on date attorney c realized what taxpayer a had done he attempted to rectify the adverse tax consequences by having assets valued at amount e now held by trust f re-titled to trust q he advised taxpayer a to transfer the re-titled assets in trust q to trust w his intention was to make amount e taxable to taxpayer a personally and ask irs to extend the 60-day rollover period if an extension were granted taxpayer a could then make a spousal_rollover on date taxpayer a exercised her discretion under provisions z of statute y and transferred amount e from trust q to trust w as noted above on date taxpayer a requested a ruling from this office for an extension of the 60-day period to allow her to set up and maintain an ira in her own name with respect to taxpayer a’s allocation of the ira proceeds to herself sec_408 of the code provides that except as otherwise provided any amount_paid or distributed out of an individual_retirement_plan shall be included in the gross_income of the payee or distributee b45 sec_2s oa sec_34s sec_2s sec_34s sec_3k fe fe of 2s sec_2 ai sec_2 sec_408 of the code provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408g from an ira which was not includible in gross_income because of the application of sec_408 sec_408g of the code provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408gi of the code provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira on date final income_tax regulations were published in the federal_register with respect to code sec_401 and sec_408 see also lr b date sec_1_408-8 of the final regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse’s entire_interest as a beneficiary in an individual’s ira as the spouse’s own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira ifa dhe it oft fe fe oie fe ale ofe oft oft oft of oft oft of 2k 2h 2k ok trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust the preamble to the final regulations provides in relevant part that the surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary if the deceased’s ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust or an estate the preamble to the final regulations also provides in relevant part that a surviving spouse’s election to treat a deceased’s ira as her own may be made only after the minimum_required_distribution for the year of death if any is made to the extent it was not made prior to the deceased’s ira owner’s death the same rule exists with respect to a surviving spouse’s ability to roll over the ira of a decedent into her own jra in this case assets of ira x valued at amount e were paid to trust f at taxpayer a’s request taxpayer a as trustee had the authority to reallocate such amounts from trust f to trust q and from trust q to trust w her revocable grantor_trust she was authorized further to revoke trust w under article b of trust f which governs trust w upon revocation of trust w taxpayer a had the right to receive free of the trust a distribution of the proceeds of ira x upon receipt taxpayer a would have had the right to roll over said proceeds into an ira set up and maintained in her name said rollover would have had to have been made within the day period mandated by code sec_408 however as described above said rollover was not timely made sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case taxpayer a received a distribution from ira x under extraordinary circumstances she was confused and suffering from the impact of back surgery that required lengthy hospitalization thus she did not act reasonably nor with prudence when she completed the ira - distribution application the facts in this case indicate taxpayer a was acting under a os sk as f sec_2s 2s o sec_2 2h fe 2k i fe oa 2k 2k ok ok ok substantial hardship her failure to apply for periodic_payments from ira x and to reallocate the total_distribution to trust f among trusts q and w and to then revoke w and deposit amount e into an ira in her own name within the 60-day period was beyond her reasonable control the failure to waive the 60-day requirement would be against equity or good conscience therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of ira x of the amount e taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount e in cash or other_property into another ira in her own name provided all other requirements of sec_408 of the code are satisfied except the 60-day requirement with respect to such contribution then this contribution will be considered a rollover_contribution with the meaning of sec_408 of the code it has been represented that taxpayer b had attained age as of his date of death in that regard please note that to the extent if any taxpayer b had not received his minimum_required_distribution for said required_distribution may not be rolled over into any ira set up and maintained in the name of taxpayer a no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney filed with this office if you have any questions please contact at sincerely yours our alan c pipkin jr manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
